                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

LUXOTTICA GROUP S.P.A.,                )
                                       )
                  Plaintiff,           )
                                       )
      v.                               )             C.A. No. 18-852-MN
                                       )
JIM KOUNNAS OPTOMETRISTS &             )
OPTICIANS INC.,                        )
                                       )
                  Defendant.           )
______________________________________ )

                            REPORT AND RECOMMENDATION

       For the reasons announced at the hearing on December 18, 2019, I recommend

GRANTING Plaintiff’s Motion for Default Judgment (D.I. 14). During the hearing, I issued an

oral report and recommendation that I hereby incorporate by reference. At the conclusion of the

hearing, I ordered Plaintiff to file a revised version of its proposed Default Judgment and Order

for Permanent Injunction, incorporating certain changes that I requested at the hearing. On

December 23, 2019, Plaintiff filed a revised proposed Default Judgment and Order for Permanent

Injunction (D.I. 25). The revised filing satisfactorily incorporates my requested revisions.

       Accordingly, I recommend that the Court GRANT Plaintiff’s Motion for Default Judgment

(D.I. 14) and sign Plaintiff’s proposed Default Judgment and Order for Permanent Injunction (D.I.

25). As stated during the hearing, I recommend that the Court fill in the blanks on pages 2 and 15

with the weekly average one-year constant maturity treasury yield, as published by the Board of

Governors of the Federal Reserve System, for the calendar week preceding the date on which the

Court signs the Judgment.

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B),(C),

Federal Rule of Civil Procedure 72(b)(1), and District of Delaware Local Rule 72.1. Any
objections to the Report and Recommendation shall be filed within fourteen days and limited to

ten pages. Any response shall be filed within fourteen days thereafter and limited to ten pages.

The failure of a party to object to legal conclusions may result in the loss of the right to de novo

review in the district court.

         The parties are directed to the Court’s “Standing Order for Objections Filed Under Fed. R.

Civ. P. 72,” dated October 9, 2013, a copy of which can be found on the Court’s website.



Dated:     January 2, 2020                     ___________________________________
                                               Jennifer L. Hall
                                               UNITED STATES MAGISTRATE JUDGE




                                                 2
